19-3819
     Liao v. Garland
                                                                                   BIA
                                                                           A078 213 203


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 22nd day of November, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            REENA RAGGI,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   GUO MEI LIAO,
14            Petitioner,
15
16                     v.                                        19-3819
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Jed S. Wasserman, Law Office of Ng
24                                     & Wasserman, PLLC, New York, NY.
25
26   FOR RESPONDENT:                   Jeffrey Clark, Acting Assistant
27                                     Attorney General; Anna E. Juarez,
28                                     Senior Litigation Counsel; Jeffrey
29                                     R. Meyer, Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is GRANTED.

5        Petitioner Guo Mei Liao, a native and citizen of the

6    People’s Republic of China, seeks review of an October 23,

7    2019, decision of the BIA denying her motion to reconsider

 8   and reopen.      In re Guo Mei Liao, No. A 078 213 203 (B.I.A.

 9   Oct. 23, 2019).      We assume the parties’ familiarity with the

10   underlying facts and procedural history.

11       We review the BIA’s denial of motions to reconsider and

12   reopen for abuse of discretion.      See Jian Hui Shao v. Mukasey,

13   546 F.3d 138, 168-69, 173 (2d Cir. 2008).      Liao’s 2018 motion

14   was untimely filed more than 16 years after her 2002 removal

15   order.    See 8 U.S.C. § 1229a(c)(6)(B) (30-day deadline for

16   motion to reconsider), (7)(C)(i) (90-day deadline for motion

17   to reopen).      Liao argues that the BIA should have excused the

18   time limit in light of Pereira v. Sessions, 138 S. Ct. 2105

19   (2018),    but     the   BIA   alternatively    determined   that

20   reconsideration and reopening were not warranted because Liao

21   failed to establish either her prima facie eligibility for
                                      2
 1   cancellation of removal as required to reopen or exceptional

 2   circumstances that warranted reopening sua sponte.                     See INS

 3   v. Abudu, 485 U.S. 94, 104 (1988) (failure to establish prima

 4   facie eligibility for relief is an independent basis for

 5   denying motion to reopen); In re J-J-, 21 I. & N. Dec. 976,

 6   984 (B.I.A. 1997) (the BIA's power to reopen proceedings sua

 7   sponte     in    exceptional      situations         is     not   meant     for

 8   circumventing regulations where enforcing them might result

 9   in hardship).

10        For a non-permanent resident, like Liao, to be eligible

11   for cancellation, she must have accrued 10 years of continuous

12   physical    presence       in    the    United      States.        8    U.S.C.

13   § 1229b(b)(1)(A).         In Pereira, the Supreme Court held that

14   the Immigration and Nationality Act unambiguously requires a

15   notice to appear (“NTA”) to include a hearing time and place

16   to   trigger     the    “stop-time     rule,”     ending    the   accrual   of

17   physical presence.         138 S. Ct. at 2113–20.            After Pereira,

18   the BIA held that when an NTA omits this information, the

19   accrual    of    time    stops   when       the   missing    information     is

20   provided.       See Matter of Mendoza-Hernandez & Capula-Cortes,

21   27 I. & N. Dec. 520, 529 (B.I.A. 2019).
                                             3
 1          The Supreme Court has since rejected the BIA’s position,

 2   holding that an NTA missing a hearing date and time is not

 3   cured for purposes of the stop-time rule by a subsequent

 4   notice providing the missing information.           See Niz-Chavez v.

 5   Garland, 141 S. Ct. 1474, 1485–86 (2021) (requiring the

 6   Government to issue a single NTA containing all statutorily

 7   required information rather than providing the information in

8    separate documents).      Here, Liao's May 30, 2001 NTA failed

9    to provide the statutorily required date and time for her

10   hearing.     Under Niz-Chavez, Liao's subsequent June 25, 2001

11   notice of hearing, which eventually provided the date and

12   time for her hearing, was insufficient to cure the original

13   notice's defect.      Accordingly, her original NTA did not stop

14   her accrual of continuous physical presence.

15          Furthermore, the BIA failed to adequately explain its

16   conclusion that Liao’s removal order ended her accrual of

17   physical presence because the Immigration and Nationality Act

18   states that accrual of physical presence ends with service of

19   an NTA or commission of certain criminal offenses, and the

20   BIA did not cite any binding authority for its conclusion

21   that    a   removal   order   stops   the   time.      See   8 U.S.C.
                                       4
 1   § 1229b(d)(1)    (providing   that    the   accrual   of     continuous

 2   physical presence ends only upon (1) service of a statutorily

 3   sufficient NTA or (2) commission of certain criminal offenses

 4   enumerated under 8 U.S.C. § 1182(a)(2)).        Therefore, the BIA

 5   erred in so determining that Liao failed to establish her

 6   prima facie eligibility for cancellation because she had not

 7   accrued the requisite physical presence.        See Abudu, 485 U.S.

8    at 104.

9        Liao’s     remaining   argument    that    the    agency    lacked

10   jurisdiction over her removal proceedings is foreclosed by

11   Banegas Gomez v. Barr, 922 F.3d 101, 110–12 (2d Cir. 2019).

12   In Banegas Gomez, we held that Pereira addressed a narrow

13   question regarding   the   stop-time    rule and      does    not “void

14   jurisdiction in cases in which an NTA omits a hearing time or

15   place.”      922 F.3d at 110.    The Supreme Court’s ruling in

16   Niz-Chavez similarly focuses on the stop-time rule, and does

17   not address the IJ’s jurisdiction, which is governed by

18   regulation not the statutory provision relevant to the stop-

19   time rule.    See Niz-Chavez, 141 S. Ct. at 1480–81; see also

20   Banegas Gomez, 922 F.3d at 111–12.

21       For the foregoing reasons, the petition for review is
                                     5
1   GRANTED.   All pending motions and applications are DENIED and

2   stays VACATED.

3                                FOR THE COURT:
4                                Catherine O’Hagan Wolfe,
5                                Clerk of Court




                                  6